Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.

Status of claims
The amendment filed on 04/19/2022 is acknowledged. Claims 2, 3, 15, and 18 have been canceled, claim 19 has been withdrawn, and new claims 20 and 21. Claims 1, 4-14, 16, 17, 20, and 21 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/19/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejection of claims 1, 4-14, 16, and 17 over Jolliffe (US 6,589,551 B1), Armanta et al. (EP 2085079 A2), Rifkin (US 2013/0287899 A1), and Beyerle et al. (US 5,976,578) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jolliffe (US 6,589,551 B1) in view of Armanta et al. (EP 2085079 A2), Rifkin (US 2013/0287899 A1), and Beyerle et al. (US 5,976,578).
Jolliffe teaches chewable oral unit dosages comprises from 2 to 30 spatially-separated reservoirs with each reservoir containing a liquid fill of incompatible components in different reservoirs such as cimetidine (H2 antagonist) and sodium bicarbonate (the claimed antacid) with the active being dissolved, solubilised, or dispersed in vehicles such as vegetable oils, triglycerides, etc., and actives including histamine H2 receptor antagonists and exemplified a liquid fill comprising 100 mg of CaCO3, 100 mg of NaHCO3, flavor, and fractionated coconut oil (the claimed super refined medium chain triglyceride) in example 2 (entire reference, especially abstract, column 2, line 21-29, line 50 through column 3, line 8, column 3, line 36-42, line 62 through column 4, line 23, example 2).
Jolliffe also teaches the active including soothing/coating agents such as dimethicone and the dosage form containing two components, 5-20 reservoirs, and each reservoir containing 0.05-0.5 mL of liquid fill (column 4, line 21 and 22 and claims 1-5). The volume of each of the two components is calculated to be 5 mL (10*0.5 mL).
With regard to new limitation of “about the same”, first of all, “about the same” is not defined in the instant specification and thus it does not exclude any difference of viscosities between the two liquids. Secondly, Jolliffe teaches both antacid and famotidine being liquid. Every liquid has a viscosity and the two liquids would be either have the same viscosity or different viscosity. A person of ordinary skill of art at the time of invention would choose either one of them. Additionally, or in the alternative, obviousness is based on the notion that "where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 20 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955).  Here, the claimed drug in liquid form for oral administration is already known in the art.  The art also recognizes the range of viscosity of liquid oral dosage. The claimed “about the same” viscosity represents no more than a determination of the workable viscosity range of a liquid dosage for oral administration with predictable effect in handling and packaging. Determining optimum viscosity is routine in the pharmaceutical arts. Furthermore, according to the instant specification “the viscosity of the liquids in a) and b) might be about the same” and thus the criticality of the viscosity difference between the two liquids is not established.
With regard to the new claims 20 and 21, it would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to place liquid in double compartments of a sachet with the double compartments being opened simultaneously (claimed) instead of chewable capsules (prior art). The placement of liquid oral compositions in chewable capsules and liquid in double compartments of a sachet with the double compartments being opened simultaneously are both packaging methods well known to a person of ordinary skilled in the art as to protect the pharmaceutical composition from degradation and convenience for patient handling and consumption. The placement of liquid in double compartments of a sachet with the double compartments being opened simultaneously is an alternative packaging method of placement of liquid in chewable capsules with predictable effect in handling and packaging.

Jolliffe does not specify histamine H2 receptor antagonists including famotidine.
This deficiency is cured by Armanta et al. who teach famotidine can’t be delivered with antacid because of the degradation (paragraph 27) and Rifkin who teaches a liquid portion of a chewable composition comprising histamine H2 receptor antagonists including famotidine, antacid including CaCO3, Mg(OH)2, NaHCO3, etc., and thickeners while thickeners including a pectin (polysaccharide) (entire reference, especially abstract and paragraph 30, 55, and 71).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., and Rifkin to specify the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or to replace cimetidine in the composition taught by Jolliffe with famotidine. Both cimetidine and famotidine being histamine H2 receptor antagonists not compatible with antacid was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the histamine H2 receptor antagonists in the composition taught by Jolliffe including famotidine or replacing cimetidine in the composition taught by Jolliffe with famotidine flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 

Jolliffe does not specify: i) the antacid being a combination of CaCO3 and Mg(OH)2 in claim 10; ii) the liquid fill further comprising thickeners such as polysaccharide in claim 14.
These deficiencies are cured by Rifkin whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to replace NaHCO3 in the composition taught by Jolliffe with Mg(OH)2. Both NaHCO3 and Mg(OH)2 being suitable antacids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing NaHCO3 in the composition taught by Jolliffe with Mg(OH)2 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe and Rifkin to add thickeners such as polysaccharide in the liquid fill taught by Jolliffe. Adding thickeners such as polysaccharide in a liquid fill composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding thickeners such as polysaccharide in the liquid fill taught by Jolliffe flows from thickeners such as polysaccharide having been used in the prior art, and from thickeners being recognized in the prior art as useful for the same purpose of adjusting viscosity.

Jolliffe does not specify the amount of famotidine in a dosage form being from about 2 to about 30 mg.
This deficiency is cured by Beyerle et al. who teach a typical preparation will contain about 10 mg to 40 mg of famotidine per dosage unit (entire reference, especially the paragraph bridges column 3 and 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Jolliffe, Armanta et al., Rifkin and Beyerle et al. to specify the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and Rifkin being from about 10 to 40 mg. Incorporating the amount of famotidine in the composition taught by Jolliffe in view of Armanta et al. and Rifkin being from about 10 to 40 mg was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. From about 10 to 40 mg of famotidine taught by Beyerle et al. substantially overlaps with the claimed from about 2 to about 30 mg.

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-12, and 16 rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137) in view of Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2).
Wolfe teaches oral medications consist essentially of antacids including CaCO3, Mg(OH)2, etc., and histamine H2-receptor antagonists including famotidine, etc., and additives such as anti-flatulents including simethicone, flavorings, etc.; wherein the antacid and histamine H2-receptor antagonists may be administered together, but separately as liquids (abstract and column 4, line 25-30) and the composition can be in form of oily suspension, etc., (column 4, line 33-38). 
Water in not a must have component.
With regard to new limitation of “about the same”, first of all, “about the same” is not defined in the instant specification and thus it does not exclude any difference of viscosities between the two liquids. Secondly, Wolfe teaches both antacid and famotidine being liquid. Every liquid has a viscosity and the two liquids would be either have the same viscosity or different viscosity. A person of ordinary skill of art at the time of invention would choose either one of them. Additionally, or in the alternative, obviousness is based on the notion that "where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 20 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955). Here, the claimed drug in liquid form for oral administration is already known in the art.  The art also recognizes the range of viscosity of liquid oral dosage.  The claimed “about the same” viscosity represents no more than a determination of the workable viscosity range of a liquid dosage for oral administration with predictable effect in handling and packaging. Determining optimum viscosity is routine in the pharmaceutical arts. Furthermore, according to the instant specification “the viscosity of the liquids in a) and b) might be about the same” and thus the criticality of the viscosity difference between the two liquids is not established.

Wolfe teach famotidine being together with or separate from antacid.
Armanta et al. teach famotidine can’t be delivered with antacid because of the degradation (paragraph 27). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Armanta et al. to specify famotidine being separate from antacid. Famotidine not being delivered with antacid because of the degradation was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Wolfe does not teach the specific dosage of famotidine (claim 1) and antacid (claim 16).
This deficiency is cured by “Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn” which teaches a combination of 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine (entire reference).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and “Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn” to specify dosage of famotidine and antacid in the composition taught by Wolfe being 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine. A combination of 800 mg of CaCO3 and 165 mg of Mg(OH)2 and 10 mg of famotidine was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 4-7, 17, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137), Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2), as applied to claims 1, 8-11, and 16, and further in view of Jolliffe (US 6,589,551 B1).
The teachings of Wolfe are discussed above and applied in the same manner.
Wolfe does not specify oil being super refined medium chain triglyceride, and amount of the liquid, and the packaging of the two liquids.
These deficiencies cured by Jolliffe whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify the oil being fractionated coconut oil. fractionated coconut oil being used to form famotidine and antacid liquids was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify the total volume of two liquids being 5 mL, i.e., 2.5 mL each. Total volume of famotidine and antacid liquids being 5 mL was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Jolliffe to specify oil suspension being in chewable capsules. Famotidine and antacid liquids being in chewable capsules was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to place liquid in double compartments of a sachet with the double compartments being opened simultaneously (claimed) instead of chewable capsules (prior art). The placement of liquid oral compositions in chewable capsules and liquid in double compartments of a sachet with the double compartments being opened simultaneously are both packaging methods well known to a person of ordinary skilled in the art as to protect the pharmaceutical composition from degradation and convenience for patient handling and consumption. The placement of liquid in double compartments of a sachet with the double compartments being opened simultaneously is an alternative packaging method of placement of liquid in chewable capsules with predictable effect in handling and packaging. 

Claims 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfe (US 5,229,137), Johnson & Johnson-Merck Receives FDA Approval for Pepcid Complete, A Unique New Way to Treat Heartburn (https://johnsonandjohnson.gcs-web.com/news-releases/news-release-details/johnson-johnson-merck-receives-fda-approval-pepcid-complete) and Armanta et al. (EP 2085079 A2), as applied to claims 1, 8-11, and 16, and further in view of Rifkin (US 2013/0287899 A1).
The teachings of Wolfe are discussed above and applied in the same manner.
Wolfe does not specify the liquid fill further comprising thickeners such as polysaccharide.
This deficiency is cured by Rifkin whose teachings are discussed above.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Wolfe and Rifkin to add thickeners such as polysaccharide in the liquid fill taught by Wolfe. Adding thickeners such as polysaccharide in a liquid was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding thickeners such as polysaccharide in the liquid fill taught by Wolfe flows from thickeners such as polysaccharide having been used in the prior art, and from thickeners being recognized in the prior art as useful for the same purpose of adjusting viscosity.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/19/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612